     Case 1:20-cv-00240-MJT Document 1 Filed 06/02/20 Page 1 of 4 PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

BARBARA CONTRERAS AND LOUIS                     §
CONTRERAS                                       §
                                                §
     Plaintiffs,                                §
                                                §
v.                                              §            CASE NO. 1:20-CV-240
                                                §
GREAT LAKES INSURANCE SE                        §
                                                §
     Defendant.                                 §

                                     NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

        Defendant GREAT LAKES INSURANCE SE, formerly known as Great Lakes

Reinsurance (UK) SE, in a cause styled Barbara Contreras and Louis Contreras v. Great Lakes

Insurance SE originally pending as Cause No. B190416-C in the 163rd Judicial District Court of

Orange County, Texas, hereby respectfully files this Notice of Removal of that cause to the

United States District Court for the Eastern District of Texas, Beaumont Division, while fully

reserving all rights and defenses, and as grounds therefore would respectfully show the Court as

follows:

                           NATURE OF THE PENDING STATE CASE

        1.         On or about October 10, 2019, Barbara Contreras and Louis Contreras

(“Plaintiffs”) filed a civil action styled Barbara Contreras and Louis Contreras v. Great Lakes

Insurance SE, under Cause No. B190416-C in the 163rd Judicial District Court of Orange

County, Texas. By agreement between counsel, service was perfected upon Great Lakes on May

28, 2020.

        2.         This case is an insurance dispute wherein Plaintiffs allege in their Original
     Case 1:20-cv-00240-MJT Document 1 Filed 06/02/20 Page 2 of 4 PageID #: 2



Petition that their property located at 3125 Zoann, Vidor, Texas, 77662 insured under an

insurance policy issued by Defendant, sustained damage during a storm event occurring on or

about August 25, 2017 through August 31, 2017. Plaintiff further alleges causes of action for

breach of contract, violations of the Texas Insurance Code, violations of the Texas Business

Practice and Remedies Code, breach of the duty of good faith and fair dealing,

misrepresentation, fraud, and conspiracy.

        3.       Defendant has attached the documents required to be filed with this Notice of

Removal in compliance with Local Rule 81.1

                                               JURISDICTION

        4.       Pursuant to 28 U.S.C. §1441(a), Defendant removes this action to the District

Court of the United States for the Eastern District of Texas, Beaumont Division, because it is the

District and Division embracing the place where such action is pending. Additionally, this Court

has diversity jurisdiction, as shown below, because the parties are citizens of different states and

the amount in controversy exceeds $75,000.00, exclusive of interests and costs.

A.      Diversity of the Parties

        5.       Plaintiffs’ Complaint states they are residents of Orange County, Texas.2

Defendant Great Lakes is a Societas Europea incorporated in Germany and registered with the

commercial register of the local court of Munich under number HRB 230278. Defendant’s

registered office is at Königinstraße 107, 80802 Munich, Germany.

B.      Amount in Controversy




1
  Plaintiff’s Original Petition, attached hereto as Exhibit “A;” Proof of Service, attached hereto as Exhibit “B;” An
Index of Matters Being Filed, attached hereto as Exhibit “C;” Copy of State Court Docket Sheet, attached hereto as
Exhibit “C-1;” List of All Counsel of Record, attached hereto as Exhibit “C-2;” and Civil Cover Sheet, attached
hereto as Exhibit “C-3.”
2
  See Exhibit “A,” at p. 1.


                                                         2
      Case 1:20-cv-00240-MJT Document 1 Filed 06/02/20 Page 3 of 4 PageID #: 3



           6.        Plaintiffs’ Complaint states that the amount in controversy exceeds $200,000.00.3

                                        TIMING OF REMOVAL

           7.        Defendant’s counsel accepted service of the lawsuit on May 28, 2020.4 Therefore,

this Notice of Removal is being filed within 30 days of service of the petition pursuant to 28

U.S.C. §1446(b), and is filed less than one year after commencement of the action, pursuant to

28 U.S.C. §1446(c). This Notice is therefore timely filed.

                        NOTICE TO ADVERSE PARTIES AND STATE COURT

           8.        As the removing party, Defendant will give Plaintiffs prompt written notice of

this Notice of Removal pursuant to 28 U.S.C. §1446(d).

           9.        Defendant will also file a copy of this Notice of Removal with the 163rd Judicial

District Court of Orange County, Texas, where the state court action is currently pending, as

required by 28 U.S.C. §1446(d).

                                                 ANSWER

           10.       Defendant has not filed any responsive pleadings in the state court action, except

the Notice of Removal as required by the Federal Rules of Civil Procedure. Defendant will file

an Answer to Plaintiffs’ lawsuit in this Honorable Court.

                                             JURY DEMAND

           11.       Defendant hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules

of Civil Procedure.

                                     CONCLUSION AND PRAYER

           12.       In light of the foregoing, Defendant respectfully removes this civil action styled

Barbara Contreras and Louis Contreras v. Great Lakes Insurance SE, under Cause No.


3
    Exhibit “A,” at p. 7.
4
    See Exhibit “B.”


                                                     3
   Case 1:20-cv-00240-MJT Document 1 Filed 06/02/20 Page 4 of 4 PageID #: 4



B190416-C in the 163rd Judicial District Court of Orange County, Texas.

       13.     Defendant prays for such other and further relief, both general and special, at law

and in equity, to which it may show itself justly entitled.

                                                      Respectfully submitted by,


                                                      /s/ Les Pickett
                                                      Les Pickett
                                                        “Attorney-in-Charge”
                                                        Federal I.D. No. 14306
                                                        State Bar No. 15980520
                                                        lpickett@gallowaylawfirm.com
                                                      William D. Abbott
                                                        Federal I.D. No. 2789456
                                                        State Bar No. 24087069
                                                        wabbott@gallowaylawfirm.com

OF COUNSEL:
GALLOWAY, JOHNSON, TOMPKINS,
BURR & ORANGE
1301 McKinney Suite 1400
Beaumont, Texas 77010
(713) 599-0700 – Telephone
(713) 599-0777 – Facsimile
ATTORNEYS FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of June 2020, a copy of the above and foregoing Notice
of Removal was filed electronically with the Clerk of Court using the CM/ECF system, which will
send a notice of electronic filing to all CM/ECF participants.

       Paul F. “Chip” Ferguson, Jr.
       THE FERGUSON LAW FIRM, LLP
       350 Pine Street, Suite 1440
       Beaumont, Texas 77704
       Counsel for Plaintiffs


                                                      /s/ William D. Abbott
                                                      Les Pickett
                                                      William D. Abbott



                                                  4
